SYKES, Circuit Judge,
dissenting.
I disagree that Nichols v. United States, — U.S. -, 136 S.Ct. 1113, 194 L.Ed.2d 324 (2016), precludes the government from prosecuting these SORNA offenses in the Eastern District of Wisconsin. Nichols addressed the scope of the registration duty set forth in 42 U.S.C. § 16913, which establishes SORNA’s basic registration requirements for sex offenders. The decision did not address the elements of the criminal offense under 18 U.S.C. § 2250(a), which makes it a crime to travel in interstate commerce and fail to register as required by SORNA. Nor did the Court touch on the venue question presented here.
Lester Ray Nichols, a federal sex offender,1 was indicted by a federal grand jury in Kansas for violating § 2250(a) after he moved from Leavenworth, Kansas, to Manila, Philippines, without updating his sex-offender registration in Kansas. 136 S.Ct. at 1117. He moved to dismiss the indictment, arguing that SORNA did not require him to update his Kansas registration because he no longer resided in that jurisdiction and was neither an employee nor a student there. Id. The motion was denied and he conditionally pleaded guilty. The Tenth Circuit affirmed, agreeing with the district court that Nichols was required to update his Kansas registration. Id.
The Supreme Court reversed. The question before the Court was one of statutory interpretation: Does the text of SORNA require a sex offender when he moves out of state to return to the departure state to update his registration there? The specific language of the relevant SORNA provision, § 16913(c), states: “[N]ot later than 3 business days after each change of name, residence, employment, or student status” the offender must “appear in person in at least 1 jurisdiction involved pursuant to subsection (a) of this section” and provide that jurisdiction with all changes in his registration information. A “jurisdiction involved” under subsection (a) is a “jurisdiction where the offender resides, where the offender is an employee, and where the offender is a student.” § 16913(a). The use of the present tense was decisive. The Court held that
[a] person who moves from Leavenworth to Manila no longer ‘resides’ (present tense) in Kansas; although he once resided in Kansas, after his move he ‘resides’ in the Philippines. It follows that once Nichols moved to Manila, he was no longer required to appear in person in Kansas to update his registration, for Kansas was no longer a ‘jurisdiction in*337volved pursuant to subsection (a)’ of § 16913.
Nichols, 136 S.Ct. at 1117. In other words, if a sex offender moves to a new out-of-state residence, § 16913(c) does not require him to appear in the departure state to update his registration there.
As applied here, Nichols means only that Haslage and Toney had no legal obligation to update their Wisconsin registrations after they moved out of state.2 But Nichols does not mean that the two women cannot be prosecuted in a Wisconsin district court for violating § 2250(a).
The specific language of § 2250(a) is as follows:
(a) In general. — Whoever—
(1) is required to register under the Sex Offender Registration and Notification Act;
(2)(A) is a sex offender [under SOR-NA] by reason of a conviction under Federal law ..., the law of the District of Columbia, Indian tribal law, or the law of any territory or possession of the United States; or
(B) travels in interstate or foreign commerce, or enters or leaves, or resides in, Indian country; and
(3) knowingly fails to register or update a registration as required [by SORNA];
shall be fined under this title or imprisoned not more than 10 years, or both.
Take particular note of subsections (2)(A) and (B). A federal sex offender is directly subject to federal criminal liability for a knowing failure to update his registration; a state sex offender, on the other hand, is subject to federal criminal liability only if he travels in interstate commerce and knowingly fails to update his registration as required by SORNA. Haslage and Toney are state sex offenders. So for them, interstate travel is an essential element of the § 2250(a) offense. Carr v. United States, 560 U.S. 438, 445-46, 130 S.Ct. 2229, 176 L.Ed.2d 1152 (2010).
Criminal venue is governed by rule and statute and is also subject to constitutional limits. As my colleagues explain, Majority Op. at p. 332, Rule 18 of the Federal Rules of Criminal Procedure supplies the general rule: “Unless a statute or these rules permit otherwise, the government must prosecute an offense in a district where the offense was committed.” Rule 18 mirrors the Constitution’s references to criminal venue.3
Here, however, venue is governed by a more specific provision: 18 U.S.C. § 3237(a). That statute provides a special venue rule for crimes begun in one district and completed in another:
Except as otherwise expressly provided by enactment of Congress, any offense against the United States begun in one district and completed in another, or committed in more than one district, may be inquired of and prosecuted in any district in which such offense was begun, continued, or completed.
*338Any offense involving the . use of the mails, transportation in interstate or foreign commerce, or the importation of an object' or person into the United States is a continuing offense and, except as otherwise expressly provided by enactment of Congress, may be inquired of and prosecuted in any district from, through, or into which such commerce, mail matter, or imported object or person moves.
§ 3237(a) (emphases added). Prosecution in district court in Wisconsin is proper under both paragraphs of § 3237(a).
As I’ve explained, because Haslage and Toney are state sex offenders, interstate travel is an essential element of the § 2250(a) offenses charged in these cases. Without it there is no federal crime. Although the crimes were not completed until Haslage and Toney failed to appear in person in their new home states and provide that jurisdiction with their registration information, the offenses clearly began in Wisconsin when each woman commenced the interstate travel that is a necessary element of this crime.
My colleagues say that “interstate travel is a necessary precursor, but it is neither a distinct crime nor an element of the crime.” Majority Op. at p. 335. Interstate travel is certainly not a distinct crime, but it is an element of the § 2250(a) offense for a state sex offender. That much is clear from Carr. There the Court parsed “the statute’s three elements”: (1) a qualifying sex offense, which triggers the registration duty; (2) interstate travel; and (3) a failure to register as required by SORNA. 560 U.S. at 446, 130 S.Ct. 2229 (emphasis added). Nichols did not alter these elements of the crime for state sex offenders who are subject to SORNA requirements. Indeed, Nichols involved a federal sex offender, not a state sex offender. So the Court had no occasion to comment on whether Carr's holding — that interstate travel is a required element of the § 2250(a) offense for state sex offenders — remains good law. No Supreme Court decision suggests that it is not good law. Carr’s analysis of the elements of the § 2250(a) offense controls here.
The crimes charged in these two cases began in Wisconsin and were completed in the states of Washington (Haslage) and Minnesota (Toney). The venue statute plainly permits the government to prosecute a crime “begun in one district and completed in another” in “any district” in which it was “begun, continued, or completed.” § 3237(a). Because the interstate travel — an element of the offense — began in Wisconsin, venue is proper in district court in Wisconsin.
As additional support for the government’s choice of venue, § 3237(a) provides that any offense involving transportation in interstate commerce may be prosecuted “in any district from, through, or into which such commerce ... moves.” These crimes involved transportation in interstate commerce “from” Wisconsin, so the government may prosecute them in a district court in Wisconsin.
Accordingly, I would reverse the judgments of the district courts dismissing the indictments for improper venue. I respectfully dissent.

. He was convicted in 2003 of traveling in interstate commerce with intent to engage in illicit sexual conduct with a minor in violation of 18 U.S.C. § 2423(b). Nichols v. United States, - U.S. -, 136 S.Ct. 1113, 1116-17, 194 L.Ed.2d 324(2016).


. Though they did have a legal duty to appear in Washington and Minnesota, respectively, for that purpose.


. Article III of the Constitution provides: "The Trial of all Crimes ... shall be held in the State where the said Crimes shall have been committed....” U.S. CONST, art. Ill, § 2. The Sixth Amendment provides: “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall have been previously ascertained by law....” U.S. CONST, amend. VI. Haslage and Toney do not advance a constitutional argument here.